Exhibit 10.1

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) by
and between Standard Parking Corporation, a Delaware corporation previously
known as APCOA/Standard Parking, Inc. (the “Company”) and James A. Wilhelm (the
“Executive”) is dated as of the 28th day of January, 2009 (the “Effective
Date”).

 


RECITALS


 

A.            Prior to the Effective Date, Executive was employed by the Company
pursuant to an Executive Employment Agreement made and entered into effective as
of August 1, 1999 (the “1999 Employment Agreement”), which was successively
amended pursuant to a First Amendment, Second Amendment, Third Amendment, Fourth
Amendment, Fifth Amendment, Sixth Amendment and Seventh Amendment dated
April 25, 2001, October 19, 2001, January 31, 2002, April 1, 2003, April 30,
2004, April 1, 2005 and December 29, 2008, respectively (the 1999 Employment
Agreement as amended by said seven Amendments being hereafter referred to
collectively, unless the context otherwise requires or provides, as the
“Original Employment Agreement”).  The Company’s primary business is operating
private and public parking facilities for its clients, itself, its subsidiaries,
affiliates and others throughout the United States and Canada (the Company and
its subsidiaries and affiliates and other Company-controlled businesses engaged
in parking garage management (in each case including their predecessors and/or
successors) are referred to hereinafter as the “Parking Companies”).

 

B.            In the course of Executive’s employment previously and hereunder,
Executive has had and will have access to highly confidential and proprietary
information of the Parking Companies and their clients, including without
limitation the information referred to in paragraph 6 below.

 

C.            The Company and Executive desire to continue Executive’s
employment relationship with the Company, and to amend and restate the terms of
Executive’s Original Employment Agreement, on and subject to the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of: (i) the foregoing premises, (ii) the mutual
covenants and agreements herein contained and (iii) the salary continuation
payment payable on termination, the Company and Executive hereby covenant and
agree as follows:

 

1.             Employment Period.  The Company shall employ Executive, and
Executive shall serve the Company, on the terms and conditions set forth in this
Agreement, for a period beginning on the Effective Date and ending May 1, 2011
(the “Initial Employment Period”); provided, however, that commencing May 1,
2011 and thereafter on each annual anniversary of such date (each such May 1
being referred to as a “Renewal Date”), the Initial Employment Period, unless
previously terminated, shall be automatically extended so as to terminate three
(3) years from the Renewal Date (individually referred to as a “Renewal Period”
and in the plural as the “Renewal Periods”) unless at least one hundred eighty
(180) days prior to the Renewal Date the Company or Executive shall terminate
this Agreement by giving notice to the other party that the Employment Period
shall not be so extended.  The Initial Employment Period, as

 

--------------------------------------------------------------------------------


 

extended by one or more Renewal Periods, shall hereafter be referred to as the
“Employment Period”.  Notwithstanding any such termination, paragraph 6 of this
Agreement shall remain in full force and effect.

 

2.             Position and Duties.

 

(a)           During the Employment Period, Executive shall serve as the
Company’s President and Chief Executive Officer, with the duties, authority and
responsibilities as are commensurate with such position and as are customarily
associated with such position.  Executive shall hold such other positions in the
Company or any of the other Parking Companies as may be assigned to him from
time to time by the Company’s Board of Directors (the “Board”) or its Chairman. 
Executive shall report directly to the Chairman of the Board or as otherwise
directed by the Board.

 

(b)           During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive shall devote
full attention and time during normal business hours to the business and affairs
of the Company and, to the extent necessary to discharge the responsibilities
assigned to Executive under this Agreement, use Executive’s reasonable best
efforts to carry out such responsibilities faithfully and efficiently. 
Executive acknowledges that the relative time and effort that he will need to
devote to any of the Parking Companies will vary from time to time as required
by the respective business needs of the Company and such other Parking Companies
as may be in existence from time to time.  Executive may also be called upon by
the Company to perform consulting or other advisory services for various clients
of the Company and/or the other Parking Companies from time to time.

 

(c)           Executive shall not, during the term of this Agreement, engage in
any other business activities that will interfere or conflict in any material
way with Executive’s employment pursuant to this Agreement.  Executive shall
discharge his duties and responsibilities under this Agreement in accordance
with all applicable Company codes of conduct presently in effect or as amended
and modified from time to time hereafter.  Notwithstanding the foregoing
provisions of this paragraph 2, Executive may engage in activities other than
those required under this Agreement, such as management of personal investments,
activities involving professional, charitable, educational, religious and
similar types of organizations, speaking engagements, membership on the boards
of directors of other organizations, and similar type activities to the extent
that such other activities do not interfere with the performance of Executive’s
duties under this Agreement, or conflict in any material way with the Company’s
business.

 

3.             Compensation.

 

(a)           Base Salary.  As of the Effective Date, Executive is receiving
base salary at the annual rate of $624,576 (the “Annual Base Salary”), which
includes an amount intended to compensate Executive for a car allowance that
previously had been in effect but which was terminated prior to the Effective
Date.  As of April 1, 2009 and each April 1 thereafter during the Employment
Period, the Annual Base Salary shall be increased by the percentage increase, if
any, occurring in the Consumer Price Index – All Urban Consumers (Current
Series), for the twelve month period ending on the immediately preceding
February 28 (or 29th, in the case of a

 

2

--------------------------------------------------------------------------------


 

leap year).  The Annual Base Salary shall be payable in accordance with the
Company’s normal payroll practice for executives as in effect from time to time,
and shall be subject to review annually in accordance with the Company’s review
policies and practices for executives as in effect at the time of any such
review.

 

(b)           Bonus.  For each calendar year ending during the Employment
Period, Executive shall be eligible to receive an annual bonus (the “Annual
Bonus”) based upon terms and conditions of an annual bonus program established
for Executive by the Company (the “Annual Bonus Program”).  The Annual Bonus
will be paid in the calendar year immediately following the year for which it is
earned, no later than March 15 of such year.  In all events, Executive’s target
Annual Bonus (the “Target Annual Bonus”) throughout the Employment Period will
be not less than $150,000 per calendar year, with the actual amount of the
Annual Bonus being determined in relation to the Target Annual Bonus in
accordance with the terms of the Annual Bonus Program, which as of the Effective
Date are as outlined on Exhibit A attached hereto.

 

(c)           Equity Plan.  In the event the Company adopts one or more equity
plans or programs for its key executives during the Employment Period (each an
“Equity Plan,” which as of the Effective Date includes the Company’s Long Term
Incentive Plan), Executive shall be entitled to participate in the Equity Plan
from and after the effective date thereof in accordance with the terms and
conditions of the Equity Plan.

 

(d)           Other Benefits.  In addition to the foregoing, during the
Employment Period:  (i) Executive shall be entitled to participate in savings,
retirement, and fringe benefit plans, practices, policies and programs of the
Company as in effect from time to time, including, but not limited to the
Company’s 401(k) plan, on terms and conditions no less favorable than those
applicable to peer executives (which for purposes of this Agreement shall mean
the Company’s Executive Vice Presidents); (ii) Executive shall be entitled to
four (4) weeks of annual vacation, to be taken in accordance with the Company’s
vacation policy as in effect from time to time; (iii) the Company shall pay
Executive’s annual cost of a country club membership (including without
limitation monthly dues) in the Chicago metropolitan area, and (iv) Executive
and Executive’s family shall be eligible for participation in, and shall receive
all benefits under, group medical, disability and other welfare benefit plans,
practices, policies and programs provided by the Company, as in effect from time
to time, on the same terms and conditions as those applicable to peer
executives.

 

(e)           Business Expenses.  Executive shall be reimbursed by the Company
for those business expenses authorized by the Company and those for which are
necessarily and reasonably incurred on behalf of the Company and which may be
properly be deducted by the Company as business expenses for federal tax
purposes.

 

4.             Termination of Employment.

 

(a)           Death or Disability.  In the event of Executive’s death during the
Employment Period, Executive’s employment with the Company shall terminate
automatically.  The Company, in its discretion, shall have the right to
terminate Executive’s employment because of Executive’s Disability during the
Employment Period.  For purposes of this Agreement, “Disability” shall mean
physical or mental disability that renders Executive

 

3

--------------------------------------------------------------------------------


 

incapable of performing substantially all of the duties of his employment with
the Company, as such employment exists on the date immediately prior to the
commencement of such disability (the “Disability Effective Date”), which
disability is likely to be permanent and continuing during the remainder of
Executive’s lifetime.  The Company’s termination of Executive’s employment by
reason of Executive’s Disability shall be communicated to Executive by written
notice and shall be effective as of the Disability Effective Date.

 

(b)           By the Company.  In addition to termination by reason of
Executive’s Disability, the Company may terminate Executive’s employment during
the Employment Period for Cause or Performance Reasons.  As used in this
Agreement, the term “Cause” means:

 

(i)            Executive knowingly and willfully engages in or manifests his
intent to engage in conduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise; or

 

(ii)           Executive engages in egregious misconduct involving serious moral
turpitude to the extent that, in the reasonable judgment of the Company,
Executive’s credibility and reputation no longer conform to the standard of the
Company’s executives.

 

As used in this Agreement, the term “Performance Reasons” means:

 

(i)            a material breach by Executive of the terms of this Agreement, or

 

(ii)           Executive’s gross misconduct or gross negligence in the
performance of his duties.

 

(c)           Voluntary Termination by Executive.  Executive may voluntarily
terminate his employment during the Employment Period (“Voluntary Termination”)
by giving written notice thereof to the Company; provided, however, that if
Executive terminates his employment for Good Reason as hereafter defined, such
termination shall not be considered a Voluntary Termination by Executive, and
instead Executive shall be treated as if he had been terminated by the Company
pursuant to paragraph 5(d) below.  “Good Reason” means:

 

(i)            without the express written consent of Executive, (1) the
assignment to Executive of duties inconsistent in any substantial respect with
Executive’s position, authority or responsibilities within the Company, or
(2) any other substantial adverse change in such position (including without
limitation titles, authority or responsibilities) or significant reduction in
Annual Base Salary or Annual Bonus;

 

(ii)           any failure by the Company to comply with any of the provisions
of this Agreement, other than an insubstantial and inadvertent failure remedied
by the Company promptly after receipt of notice thereof given by Executive; or

 

(iii)          the Company requires, or otherwise takes such action as would
require, the Executive’s relocation.

 

4

--------------------------------------------------------------------------------


 

(d)           Date of Termination.  The “Date of Termination” means (i) the date
of Executive’s death, (ii) the Disability Effective Date, (iii) the effective
date of termination of Executive’s employment by the Company for Cause or
Performance Reasons, as set forth in a written notice from the Company, (iv) the
date that notice of the Company’s termination of Executive’s employment for
reasons other than for Cause, Performance Reasons, death or Disability is
received by Executive, or (v) the date on which Executive gives the Company
notice of Executive’s voluntary termination of employment or his termination of
employment for Good Reason, as the case may be.

 

5.             Obligations of the Company upon Termination.

 

(a)           Obligations as of Date of Termination.  Upon the termination of
Executive’s employment for any reason, then in addition to any other obligations
of the Company pursuant to this Agreement, the Company shall pay Executive:

 

(i)            Executive’s Annual Base Salary for the period ending with the
Date of Termination;

 

(ii)           payment for unused vacation days accrued for the year in which
Executive’s termination occurs, as determined in accordance with the Company’s
policy as in effect from time to time; and

 

(iii)          any other payments or benefits to be provided to Executive by the
Company pursuant to any employee benefit plans or arrangements adopted by the
Company, to the extent such amounts are due from the Company.

 

Except as may be otherwise provided to the contrary in this Agreement, nothing
in this Agreement shall be construed as requiring Executive to be treated as
employed by the Company for purposes of any employee benefit plan following the
Date of Termination.

 

(b)           Upon Termination by the Company for Cause or Performance Reasons,
or by reason of Executive’s Death or Voluntary Termination.  If Executive’s
employment in terminated (x) by the Company for Cause or due to Performance
Reasons, or (y) by reason of Executive’s death or Voluntary Termination, then
except as required by law or otherwise expressly provided in this Agreement or
agreed to in writing between Executive and the Company, and except for the
payments to be made pursuant to subparagraph 5(a) and any Salary Continuation
Payments to be made as provided in paragraph 6(g), the Company shall have no
obligation to make any payments or provide any benefits to Executive for periods
after the Date of Termination.

 

(c)           Upon Termination by the Company by Reason of Executive’s
Disability.  If Executive’s employment is terminated by reason of Executive’s
Disability in accordance with paragraph 4(a) hereof, then in addition to the
amounts to be paid pursuant to subparagraph 5(a), the Company shall pay to
Executive or Executive’s legal representative, as applicable, for the duration
of the Employment Period: (i) Executive’s Annual Base Salary at the rate in
effect immediately preceding the Date of Termination, provided that any such
payments made to Executive shall be reduced by the sum of the amounts, if any,
payable to Executive under any disability benefit plans of the Company or under
the Social Security disability insurance

 

5

--------------------------------------------------------------------------------


 

program, (ii) any earned and unpaid Annual Bonus for any calendar year ended
prior to the Date of Termination and a prorated Target Annual Bonus for services
rendered in the calendar year in which the Date of Termination occurs, and
(iii) any other vested benefits to which Executive is entitled, in each case to
the extent not yet paid.  The Annual Base Salary and Annual Bonus payments to be
made hereunder shall be made as and when such amounts would be paid in
accordance with paragraphs 3(a) and (b) above.

 

(d)           Upon Termination by the Company for Other Reasons.  If the Company
terminates Executive’s employment for any reason other than those described in
subparagraphs 5(b) or 5(c) above, then in addition to the amounts payable
pursuant to subparagraph 5(a), the Company’s obligations to Executive shall be
as follows:

 

(i)            During the sixty (60) month period following the Date of
Termination, and except to the extent prohibited under the terms of any
applicable insurance policy, Executive shall continue to be covered under the
Company’s welfare benefit plans to the same extent and on the same terms as
those benefits are provided to the Company’s active employees.

 

(ii)           The Company shall pay Executive an amount (“Severance Pay”)
determined by subtracting (x) the aggregate amount of Salary Continuation
Payments payable to Executive pursuant to subparagraph 6(g), from (y) the
product determined by multiplying five times the sum of Executive’s current
Annual Base Salary plus the amount of any Annual Bonus paid to Executive for the
immediately preceding calendar year.  The Severance Pay shall be paid to
Executive over a period of sixty (60) months commencing on the Date of
Termination, as and when such amount would be paid in accordance with
subparagraph 3(a) above as if such payments were payments of Annual Base Salary.

 

(iii)          The Company shall make Salary Continuation Payments to Executive
as provided in subparagraph 6(g).

 

Notwithstanding anything to the contrary contained in this Agreement, the
Company’s obligations to provide welfare benefits coverage and to make Severance
Payments and Salary Continuation Payments to Executive as provided in this
subparagraph 5(d) shall cease with respect to periods after the earlier to occur
of the date of Executive’s death, the Disability Effective Date or the date, if
any, of the breach by Executive of any of his obligations pursuant to paragraph
6.

 

(e)           Rights Regarding Life Insurance Policies.  In addition to any and
all other rights that Executive may have pursuant to this Agreement upon
Executive’s death, Disability or the termination of his employment with the
Company, and notwithstanding anything to the contrary contained in this
Agreement or in that certain Deferred Compensation Agreement dated as of
August 1, 1999 by and between Executive and the Company’s predecessor in
interest, APCOA/Standard Parking, Inc. (the “Deferred Compensation Agreement”):

 

(i)            If Executive dies (x) before attaining age 58 and while still
employed by the Company, or (y) at any time prior to his acquiring ownership of
one or more of the

 

6

--------------------------------------------------------------------------------


 

life insurance policies currently owned by the Company and identified on
Exhibit B attached hereto (any one, a “Policy”, collectively, the “Policies”)
pursuant to the provisions of subsections (iii), (iv) or (v) below of this
subparagraph 5(e), then the Company shall pay to Executive’s designated
beneficiary (or to his estate if there is no named beneficiary), an amount equal
to the full death benefits payable under all of the Policies less an amount (the
“Reduction Amount”) equal to the greater of (x) the Guaranteed Cash Value (as
defined below) of the Policies immediately preceding Executive’s date of death,
or (y) the aggregate amount of premiums or other sums paid by the Company in
connection with the maintenance of the Policies from their respective issue
dates.  The “Guaranteed Cash Value” of any Policy shall mean the present value,
as of the last anniversary of that Policy for which premiums have been paid, of
future benefits provided by the Policy, as such present value is determined in
accordance with or as indicated in the table of values set forth in the Policy,
less any outstanding loans and loan interest.

 

(ii)           If Executive dies (x) after attaining age 58 if Executive’s
employment with the Company continues until he attains age 58, or (y) at any
time subsequent to his acquiring ownership of any of the Policies pursuant to
the provisions of subsections (iii), (iv) or (v) below of this subparagraph
5(e) (all such Policies so acquired by Executive being referred to collectively
as the “Acquired Policies”), then the Company shall pay to Executive’s
designated beneficiary (or to his estate if there is no named beneficiary), an
amount equal to the full death benefits payable under all Policies other than
the Acquired Policies, without application of any Reduction Amount.

 

(iii)          If Executive’s employment is terminated prior to his attaining
age 55 for reasons other than Cause or Performance Reasons, Executive shall have
the right to purchase from the Company any one or more of the Policies provided
that (x) Executive gives written notice to the Company within 60 days following
the Date of Termination of his intent to exercise such right of purchase, and
(y) payment therefore (the “Payment”) is made to the Company within 120 days
following the Date of Termination in an amount equal to the greater of (x) the
then guaranteed cash value of all of the Policies being acquired by Executive,
or (y) the aggregate amount of premiums or other sums paid by the Company in
connection with the maintenance of the Policies being acquired by Executive from
their respective dates of issue.  If requested in writing by Executive, the
Company agrees to cooperate with Executive in borrowing against the cash value
of the Policies being acquired by Executive in order to provide Executive with
funds sufficient to make the Payment.  From and after the time of any such
purchase by Executive, the Company shall have no further obligations of any kind
with respect to or by reason of the Acquired Policies or the Deferred
Compensation Agreement, whether regarding the payment of any amounts (premiums
or deferred compensation or any other amounts) or otherwise.

 

(iv)          If Executive’s employment is terminated at any time by reason of
Executive’s Disability, Executive may elect (x) to receive from the Company, at
no direct cost to Executive, an unconditional assignment (the “Assignment”) of
100% of the Company’s ownership interest in any one or more of the Policies (the
“Assignment Option”), or (y) to continue to have the Company maintain the
Policies at no cost to Executive (the “Maintenance Option”).  Executive’s
Assignment Option shall be

 

7

--------------------------------------------------------------------------------


 

exercised, if at all, by written notice (the “Exercise Notice”) given by
Executive to, and received by, the Company not later than the first anniversary
of the Date of Termination.  The Company shall execute and deliver the
Assignment to Executive within thirty (30) days following the Company’s receipt
of the Exercise Notice.  Unless and until the Company receives a timely Exercise
Notice, Executive shall be deemed to have elected to pursue the Maintenance
Option.  From and after the time of any Assignment, the Company shall have no
further obligations of any kind with respect to or by reason of the Policies or
the Deferred Compensation Agreement, whether regarding the payment of any
amounts (premiums, deferred compensation or any other amounts) or otherwise.

 

(v)           If Executive’s employment is terminated at any time after
Executive attains age 55 for reasons other than Cause or Performance Reasons,
Executive may elect (x) the Assignment Option, or (y) the Maintenance Option,
with the qualification that the cost of maintaining the Policies following the
Date of Termination pursuant to the Maintenance Option shall be borne by
Executive subject to the Company’s first paying the Contribution Amount as
hereafter defined.  The “Contribution Amount” means the cost of maintaining the
Policies for the equivalent number of years that Executive remains employed with
the Company after age 55.  For example, if Executive remains employed with the
Company until age 56, the Company will be responsible for paying the cost of
maintaining the Policies for one additional year, or until Executive attains age
57.  For purposes of calculating the Contribution Amount, each year for which
Executive receives Salary Continuation Payments pursuant to subparagraph
6(g) below shall be deemed a year that Executive remained employed with the
Company.  Executive shall exercise the Assignment Option or the Maintenance
Option in the same manner as provided in subparagraph 5(e)(iv) above.  From and
after the time of any Assignment, the Company shall have no further obligations
of any kind with respect to or by reason of the Policies or the Deferred
Compensation Agreement, whether regarding the payment of any amounts (premiums,
deferred compensation or any other amounts) or otherwise.

 

(f)            Certain Additional Rights of Executive.  If Executive’s
employment with the Company terminates at any time after Executive has attained
the age of 58, then unless the Company shall have terminated Executive’s
employment for Cause, the Company agrees that from and after the date upon which
Executive’s employment ends and continuing to and including the date on which
Executive attains the age of 65:

 

(i)            the Company shall pay in a timely fashion all annual premiums due
with respect to the Policies, without regard to whether Executive previously has
exercised his rights to acquire any of the Policies pursuant to subparagraph
5(e) above, and

 

(ii)           the Company shall provide, and pay 100% of the cost of, medical
and dental insurance coverage for Executive and his spouse at the same coverage
levels that were in effect for them on the date on which Executive’s employment
terminated.

 

Executive’s rights pursuant to this subparagraph 5(f) are in addition to any and
all other rights that Executive may have pursuant to all other terms and
provisions of this Agreement.

 

8

--------------------------------------------------------------------------------


 

6.             Protection of Company Assets.

 

(a)           Trade Secret and Confidential Information.  Executive recognizes
and acknowledges that the acquisition and operation of, and the providing of
consulting services for, parking facilities is a unique enterprise and that
there are relatively few firms engaged in these businesses in the primary areas
in which the Parking Companies operates.  Executive further recognizes and
acknowledges that as a result of his employment with the Parking Companies,
Executive has had and will continue to have access to confidential information
and trade secrets of the Parking Companies that constitute proprietary
information that the Parking Companies are entitled to protect, which
information constitutes special and unique assets of the Parking Companies,
including without limitation (i) information relating to the Parking Companies’
manner and methods of doing business, including without limitation, strategies
for negotiating leases and management agreements; (ii) the identity of the
Parking Companies’ clients, customers, prospective clients and customers,
lessors and locations, and the identity of any individuals or entities having an
equity or other economic interest in any of the Parking Companies to the extent
such identity has not otherwise been voluntarily disclosed by any of the Parking
Companies; (iii) the specific confidential terms of management agreements,
leases or other business agreements, including without limitation the duration
of, and the fees, rent or other payments due thereunder; (iv) the identities of
beneficiaries under land trusts; (v) the business, developments, activities or
systems of the Parking Companies, including without limitation any marketing or
customer service oriented programs in the development stages or not otherwise
known to the general public; (vi) information concerning the business affairs of
any individual or firm doing business with the Parking Companies;
(vii) financial data and the operating expense structure pertaining to any
parking facility owned, operated, leased or managed by the Parking Companies or
for which the Parking Companies have or are providing consulting services;
(viii) information pertaining to computer systems, including but not limited to
computer software, used in the operation of the Parking Companies; and
(ix) other confidential information and trade secrets relating to the operation
of the Company’s business (the matters described in this sentence hereafter
referred to as the “Trade Secret and Confidential Information”).

 

(b)           Customer Relationships.  Executive understands and acknowledges
that the Company has expended significant resources over many years to identify,
develop, and maintain its clients.  Executive additionally acknowledges that the
Company’s clients have had continuous and long-standing relationships with the
Company and that, as a result of these close, long-term relationships, the
Company possesses significant knowledge of its clients and their needs. 
Finally, Executive acknowledges Executive’s association and contact with these
clients is derived solely from his employment with the Company.  Executive
further acknowledges that the Company does business throughout the United States
and that Executive personally has significant contact with the Company customers
solely as a result of his relationship with the Company.

 

(c)           Confidentiality.  With respect to Trade Secret and Confidential
Information, and except as may be required by the lawful order of a court of
competent jurisdiction, Executive agrees that he shall:

 

9

--------------------------------------------------------------------------------


 

(i)            hold all Trade Secret and Confidential Information in strict
confidence and not publish or otherwise disclose any portion thereof to any
person whatsoever except with the prior written consent of the Company;

 

(ii)           use all reasonable precautions to assure that the Trade Secret
and Confidential Information are properly protected and kept from unauthorized
persons;

 

(iii)          make no use of any Trade Secret and Confidential Information
except as is required in the performance of his duties for the Company; and

 

(iv)          upon termination of his employment with the Company, whether
voluntary or involuntary and regardless of the reason or cause, or upon the
request of the Company, promptly return to the Company any and all documents,
and other things relating to any Trade Secret and Confidential Information, all
of which are and shall remain the sole property of the Company.  The term
“documents” as used in the preceding sentence shall mean all forms of written or
recorded information and shall include, without limitation, all accounts,
budgets, compilations, computer records (including, but not limited to, computer
programs, software, disks, diskettes or any other electronic or magnetic storage
media), contracts, correspondence, data, diagrams, drawings, financial
statements, memoranda, microfilm or microfiche, notes, notebooks, marketing or
other plans, printed materials, records and reports, as well as any and all
copies, reproductions or summaries thereof.

 

Notwithstanding the above, nothing contained herein shall restrict Executive
from using, at any time after his termination of employment with the Company,
information which is in the public domain or knowledge acquired during the
course of his employment with the Company which is generally known to persons of
his experience in other companies in the same industry.

 

(d)           Assignment of Intellectual Property Rights.  Executive agrees to
assign to the Company any and all intellectual property rights including
patents, trademarks, copyright and business plans or systems developed, authored
or conceived by Executive while so employed and relating to the business of the
Company, and Executive agrees to cooperate with the Company’s attorneys to
perfect ownership rights thereof in the Company or any one or more of the
Company. This agreement does not apply to an invention for which no equipment,
supplies, facility or Trade Secret and Confidential Information of the Company
was used and which was developed entirely on Executive’s own time, unless
(i) the invention relates either to the business of the Company or to actual or
demonstrably anticipated research or development of the Parking Companies, or
(ii) the invention results from any work performed by Executive for the Parking
Companies.

 

(e)           Inevitable Disclosure.  Based upon the Recitals to this Agreement
and the representations Executive has made in paragraphs 6(a) and 6(b) above,
Executive acknowledges that the Company’s business is highly competitive and
that it derives significant value from both its Trade Secret and Confidential
Information not being generally known in the marketplace and from their
long-standing near-permanent customer relationships.  Based upon this
acknowledgment and his acknowledgments in paragraphs 6(a) and 6(b), Executive
further acknowledges that he inevitably would disclose the Company’s Trade
Secret and Confidential Information, including trade secrets, should Executive
serve as director, officer, manager,

 

10

--------------------------------------------------------------------------------


 

supervisor, consultant, independent contractor, owner of greater than 1% of the
stock, representative, agent, or executive (where Executive’s duties as an
employee would involve any level of strategic, advisory, technical, creative
sales, or other similar input) for any person, partnership, joint venture, firm,
corporation, or other enterprise which is a competitor of the Company engaged in
providing parking facility management services because it would be impossible
for Executive to serve in any of the above capacities for such a competitor of
the Company without using or disclosing the Company’s Trade Secret and
Confidential Information, including trade secrets.  The above acknowledgment
concerning inevitable disclosure is a rebuttable presumption.  Executive may, in
particular circumstances, rebut the presumption by proving by clear and
convincing evidence that Executive would not inevitably disclose trade secret or
confidential information were he to accept employment or otherwise act in a
capacity that would arguably violate this Agreement

 

(f)            Non-Solicitation.  Executive agrees that while he is employed by
the Company and for a period (the “Specified Period”) equal to (x) sixty (60)
months after the Date of Termination if the Company is obligated to pay
Executive Severance Pay in connection with the termination, or (y) eighteen (18)
months) after the Date of Termination if the Company is not obligated to pay
Executive Severance Pay in connection with the termination, Executive shall not,
directly or indirectly:

 

(i)            without first obtaining the express written permission of the
Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any client or customer of the Company with whom Executive had any contact or
about whom Executive acquired any Trade Secret or Confidential Information
during his employment with the Company or about whom Executive has acquired any
information as a result of his employment with the Company.  Likewise, Executive
shall not, without first obtaining the express written permission of the
Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any person responsible for referring business to the Company or who regularly
refers business to the Company with whom Executive had any contact or about whom
Executive acquired any Trade Secret or Confidential Information during his
employment with the Company or about whom Executive has acquired any information
as a result of his employment with the Company.  Executive’s obligations set
forth in this paragraph are in addition to those obligations and
representations, including those regarding Trade Secret and Confidential
Information and inevitable disclosure of the Trade Secret and Confidential
Information of the Parking Companies set forth in this paragraph 6; or

 

(ii)           take any action to recruit or to directly or indirectly assist in
the recruiting or solicitation for employment of any officer, employee or
representative of the Parking Companies.

 

It is not the intention of the Company to interfere with the employment
opportunities of former employees except in those situations, described above,
in which such employment would conflict with the legitimate interests of the
Company.  If Executive, after the termination of his employment hereunder, has
any question regarding the applicability of the above provisions to a potential
employment opportunity, Executive acknowledges that it is his responsibility to
contact

 

11

--------------------------------------------------------------------------------


 

the Company so that the Company may inform Executive of its position with
respect to such opportunity.

 

(g)           Salary Continuation Payments.  As additional consideration for the
representation and restrictions contained in this paragraph 6, the Company
agrees to make salary continuation payments to Executive as follows
(collectively, the “Salary Continuation Payments”):

 

(i)            If Executive’s employment is terminated for any reason other than
by the Company for Cause, the Salary Continuation Payments shall be an amount
equal to the Annual Base Salary in effect as of the Date of Termination.

 

(ii)           If Executive’s employment is terminated by the Company for Cause,
the Salary Continuation Payments shall be the total sum of One Hundred Thousand
Dollars ($100,000).

 

The Salary Continuation Payments shall be payable in equal monthly installments
over the Specified Period, as and when such amounts would be paid in accordance
with paragraph 3(a) above as if said payments were payments of Annual Base
Salary.  If Executive breaches this Agreement at any time during the Specified
Period following the Date of Termination, the Company’s obligation to make any
further Salary Continuation Payments shall immediately cease, and Executive
shall immediately return to the Company all Salary Continuation Payments paid up
to that time.  The termination of Salary Continuation Payments shall not waive
any other rights at law or equity which the Company may have against Executive
by virtue of his breach of this Agreement.  Notwithstanding anything to the
contrary contained in this Agreement, the Company shall have no obligation to
make any Salary Continuation Payments with respect to periods after Executive’s
death or Disability.

 

(h)           Remedies.  Executive acknowledges that the Company would be
irreparably injured by a violation of the covenants of this paragraph 6 and
agrees that the Company, or any one or more of the Parking Companies, in
addition to any other remedies available to it or them for such breach or
threatened breach, shall be entitled to a preliminary injunction, temporary
restraining order, or other equivalent relief, restraining Executive from any
actual or threatened breach of any of the provisions of this paragraph 6.  If a
bond is required to be posted in order for the Company or any one or more of the
Company to secure an injunction or other equitable remedy, the parties agree
that said bond need not exceed a nominal sum.  This paragraph shall be
applicable regardless of the reason for Executive’s termination of employment,
and independent of any alleged action or alleged breach of any provision hereby
by the Company.  If at any time any of the provisions of this paragraph 6 shall
be determined to be invalid or unenforceable by reason of being vague or
unreasonable as to duration, area, scope of activity or otherwise, then this
paragraph 6 shall be considered divisible (with the other provisions to remain
in full force and effect) and the invalid or unenforceable provisions shall
become and be deemed to be immediately amended to include only such time, area,
scope of activity and other restrictions, as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter, and Executive expressly agrees that this Agreement, as so amended,
shall be valid and binding as though any invalid or unenforceable provision had
not been included herein.

 

12

--------------------------------------------------------------------------------


 

(i)            Attorneys’ Fees.  In the event of litigation in connection with
or concerning the subject matter of this Agreement, the prevailing party shall
be entitled to recover all costs and expenses of litigation incurred by it,
including attorneys’ fees and, in the case of the Company, reasonable
compensation for the services of its internal personnel.

 

7.             Incorporation of Recitals.  The Recitals set forth above are
hereby incorporated as material terms of this Agreement.

 

8.             Severability.  The invalidity or unenforceability of any
provision of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, and this Agreement will be construed as
if such invalid or unenforceable provision were omitted (but only to the extent
that such provision cannot be appropriately reformed or modified).

 

9.             Notices.  Any notice which any party shall be required or shall
desire to serve upon the other shall be in writing and shall be delivered
personally or sent by registered or certified mail, postage prepaid, or sent by
facsimile or prepaid overnight courier, to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice):

 

 

In the case of Executive to:

James A. Wilhelm
1439 W. Bonita
Mount Prospect, IL 60056

 

 

 

 

In the case of the Company to:

Standard Parking Corporation
900 North Michigan Avenue
Suite 1600
Chicago, Illinois  60611
Attention:  General Counsel

 

10.           Applicable Law; Submission to Jurisdiction.  This Agreement shall
be construed in accordance with the laws and decisions of the State of Illinois
in the same manner applicable to contracts made and to be performed entirely
within the State of Illinois and without regard to the conflict of law
provisions thereof.  Executive and the Company agree to submit himself and
itself, as applicable, to the non-exclusive general jurisdiction of any United
States federal or Illinois state court sitting in Chicago, Illinois and
appellate courts thereof, in any legal action or proceeding relating to this
Agreement or Executive’s employment with the Company.

 

11.           Nonalienation.  The interests of Executive under this Agreement
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of
Executive or Executive’s beneficiary.

 

12.           Amendment.  This Agreement may be amended or cancelled only by
mutual agreement of the parties in writing without the consent of any other
person.

 

13.           Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provisions and conditions at

 

13

--------------------------------------------------------------------------------


 

the same or any prior or subsequent time.  The failure of any party hereto to
take any action by reason of such breach will not deprive such party of the
right to take action at any time while such breach continues.

 

14.           Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise, of
all or substantially all of the Company’s assets and business.  Executive’s
duties hereunder are personal and may not be assigned.

 

15.           Entire Agreement.  Except as otherwise noted herein, this
Agreement, constitutes the entire agreement between the parties concerning the
subject matter hereof and supersedes all prior and contemporaneous agreements
and understandings, either oral or in writing, if any, between the parties
relating to the subject matter hereof.

 

16.           Acknowledgement by Executive.  Executive has read and fully
understands the terms and conditions set forth herein, has had time to reflect
on and consider the benefits and consequences of entering into this Agreement
and has had the opportunity to review the terms hereof with an attorney or other
representative, if he so chooses.  Executive has executed and delivered this
Agreement as his free and voluntary act, after having determined that the
provisions contained herein are of a material benefit to him, and that the
duties and obligations imposed on him hereunder are fair and reasonable and will
not prevent him from earning a livelihood following the Date of Termination.

 

17.           Compliance with Section 409A.  Payments under paragraphs 5 and 6
shall be paid or provided only at the time of a termination of Executive’s
employment that constitutes a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended from time to time,
and all regulations and guidance promulgated thereunder (collectively, the
“Code”).  Further, if Executive is a “specified employee” as such term is
defined under Section 409A of the Code, any payments described in paragraph 5 or
paragraph 6 shall be delayed for a period of six (6) months following
Executive’s separation from service to the extent and up to an amount necessary
to ensure such payments are not subject to the penalties and interest under
Section 409A of the Code, and shall thereafter be paid for the duration set
forth in paragraph 5 or paragraph 6.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the day and year first written above.

 

STANDARD PARKING CORPORATION,

 

EXECUTIVE:

a Delaware corporation

 

 

 

 

 

 

 

 

By:

/s/ Michael K. Wolf

 

/s/ James A. Wilhelm

 

Michael K. Wolf

 

James A. Wilhelm

 

Executive Vice President and
Chief Administrative Officer

 

 

 

14

--------------------------------------------------------------------------------


 


EXHIBIT A


 

Annual Bonus Program Structure

 

Target Annual Bonus:  $150,000

 

Performance measured against budgeted Pre-Tax Net Income (“PTNI”)

 

% of Budgeted
PTNI Achieved

 

% of Target Annual
Bonus Earned

 

$ Annual Bonus
Earned

 

 

 

 

 

 

 

80% or less

 

0

%

$

- 0 -

 

 

 

 

 

 

 

Each incremental 1%

 

+5

%

 

 

 

 

 

 

 

 

90%

 

50

%

$

75,000

 

 

 

 

 

 

 

Each incremental 1%

 

+5

%

 

 

 

 

 

 

 

 

100%

 

100

%

$

150,000

 

 

 

 

 

 

 

Each incremental 1%

 

+4

%

 

 

 

 

 

 

 

 

110%

 

140

%

$

210,000

 

 

 

 

 

 

 

Each incremental 1%

 

+3

%

 

 

 

 

 

 

 

 

125% or more

 

185

%

$

277,500

 

 

15

--------------------------------------------------------------------------------


 

Exhibit B

 

Life Insurance Policies

 

Insured

 

Insurer

 

Policy #

 

Face Amount(1)

 

 

 

 

 

 

 

 

 

James A. Wilhelm

 

Guardian Life

 

3060461

 

$

100,000

 

 

 

 

 

 

 

 

 

James A. Wilhelm

 

Guardian Life

 

3322652

 

$

50,000

 

 

 

 

 

 

 

 

 

James A. Wilhelm

 

Guardian Life

 

3515527

 

$

140,000

 

 

 

 

 

 

 

 

 

James A. Wilhelm

 

Guardian Life

 

4024974

 

$

100,000

 

 

 

 

 

 

 

 

 

James A. Wilhelm

 

Guardian Life

 

5238230

 

$

425,000

 

 

--------------------------------------------------------------------------------

(1)  The “Face Amount” is listed for identification purposes only.  It is
acknowledged that the amount of the actual Death Benefits payable under any
given policy may be greater than the designated Face Amount, and that the Death
Benefits so payable are not intended to be limited or constrained in any way by
reason of the above Face Amount listing.

 

16

--------------------------------------------------------------------------------